Opinion issued February 9,
2012
 
 
 
 
 
 
 











 
In The
Court of Appeals
For the
First District of Texas
____________
 
NO. 01-11-01091-CR
____________
 
IN RE MICHAEL TRIPP JR., Relator
 

 
Original Proceeding on Petition for Writ of Mandamus
 

 
MEMORANDUM OPINION
            In this petition for writ of mandamus, relator, Michael Tripp
Jr., seeks to compel the trial court to respond to his motion to suppress
evidence and motion for discovery, filed pro se.[1]
          Although
relator filed his petition for writ of mandamus pro se and states that he filed
the two motions at issue pro se, his petition also reflects that he is
represented by counsel in the trial court. 
A criminal defendant has no right to hybrid representation.  Robinson
v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Thomas v. State, 312 S.W.3d 732, 737 (Tex. App.—Houston [1st Dist.]
2009, pet. ref’d) (“[A] criminal defendant currently
represented by counsel is not entitled to hybrid representation.”).  Consequently, “a trial court is free to
disregard any pro se motions
presented by a defendant who is represented by counsel.”  Robinson,
240 S.W.3d at 922. 
Thus, because relator is represented by counsel in the trial court, the
trial court was free to disregard relator’s pro se motion to suppress evidence
and motion for discovery.  We conclude
that the trial court has not abused its discretion by “refus[ing] to adhere and respond [to relator’s motions] by notice
of receipt” or by refusing to set a hearing date on relator’s motions.
          Moreover,
we note that relator has failed to file in this Court an appendix or record
containing his motion to suppress evidence and motion for discovery.  See
Tex. R. App. P. 52.3(k) (stating
that appendix to petition for writ of mandamus must include “a certified or
sworn copy of any order complained of, or any other document showing the matter
complained of”); Tex. R. App. P. 52.7(a)(1)
(requiring relator to include, in record filed with petition for writ of
mandamus, “a certified or sworn copy of every document that is material to the
relator’s claim for relief and that was filed in any underlying proceeding”).
          We
deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Keyes, Bland, and Sharp.
Do Not Publish.  Tex. R. App. P. 47.2(b).




[1]           The
Honorable John Ellisor, Judge of the 122nd District
Court of Galveston County, Respondent. 
The underlying case is The State
of Texas v. Michael Tripp Jr., No. 11CR2298 (122d Dist. Ct., Galveston Cnty., Tex.).